Judgment and order reversed on the facts and a new trial granted, with costs to the appellant to abide the event, unless the plaintiff shall, within ten days, stipulate to reduce the verdict to the sum of $1,200, as of the date of the rendition thereof, in which event the judgment is modified accordingly and, as so modified, is, together with the order, affirmed, without costs of this appeal to either party. All concur, except Thompson, J., who dissents and votes for affirmance. (The judgment awards damages for personal injuries in an automobile negligence action. The order denies motion for a new trial on the minutes.) Present — Sears, P. J., Taylor, Bdgcomb, Thompson and Lewis, JJ.